Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on 12/16/2020 has been entered. Claims 1-5, and 9-19 are cancelled. Claim 6-8 are pending. Applicant’s amendment to the claims have overcome 112
rejections and objections previously set forth in the Non-Final Office Action notified on 08/17/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decarie (US 5144942) in view of Geum (KR 1441320) and Arai (US 20180008126).
Regarding claim 6, Decarie discloses a surgical instrument set (instrument kit 70; FIG. 5) used in unilateral biportal endoscopy (kit 70 can be used in biportal endoscopy), the surgical instrument set comprising: 
a plurality of enlarging tubes having different diameters and configured to form two separate passageways including a working portal and an endoscopic portal that extend to a 
an endoscope (endoscopic surgical instrument 42) configured to be inserted into the body through a remaining one of the pathways secured by the enlarging tubes (endoscopic surgical instrument 42 is dimensioned to be insertable into the surgical site).
Decarie does not expressly disclose a muscle detacher configured to detach the muscle from the bone at the surgical site by being inserted into one of the pathways secured by the enlarging tubes; a muscle retractor configured to retract the muscle separated from the bone by the muscle detacher and securing an additional working space; and capturing an image of the surgical site wherein the endoscope includes a sheath mechanism provided with a guide tube configured to control the direction of a saline solution during the unilateral biportal endoscopy. 
Geum teaches a muscle detacher (muscle separator 30; FIG.) configured to detach the muscle from the bone at the surgical site by being inserted into one of the pathways secured by the enlarging tubes; 
a muscle retractor (muscle retractor 40) configured to retract the muscle separated from the bone by the muscle detacher and securing an additional working space; and 
Arai teaches endoscope (endoscope 18; FIG. 1) configured to capture an image of the surgical site (endoscope 18 can load an image of a part facing a later-described distal surface 52a of the insertion portion 42 and then display the image on the monitor 16. Para [0045]) wherein the endoscope includes a sheath mechanism (sheath 114) provided with a guide tube (guide tube 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Decarie and include muscle detacher and retractor as taught by Geum to facilitate muscle and nerve manipulation during surgery and include an endoscope with a camera as taught by Arai for enhancing visibility inside the surgical area and providing added comfort and cleaning of the affected part during surgery (Para [0129], [0043] of Arai).
Regarding claim 7, Decarie does not expressly disclose a double ended retractor configured to be inserted into a space created by the muscle detacher and to detach the nerve root from the bone or ligamentum flavum, the double ended retractor being selectively used during the unilateral biportal endoscopic surgery. Geum teaches  a double ended retractor  (a retractor 40 in figure, abstract) configured to be inserted into a space created by the muscle detacher and to detach the nerve root from the bone or ligamentum flavum, the double ended retractor being selectively used during the unilateral biportal endoscopic surgery (individual retractor 40 could be used separately; abstract).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decarie in view of Geum and Arai and further in view of Sharratt (US 8439929) and Aebi (US 6443990).
 	Regarding claim 8, Decarie does not expressly disclose a bone chip cannula provided with a collecting portion configured to collect and concentrate bone chips supplied from outside, and a guide tube portion connected to the collecting portion and extending in a lengthwise 
Aebi teaches a bone chip impactor configured to impact on the bone chips guided to the disc space such that the bone chips are seated in the disc (A bone-chip impactor 33, shown in FIG. 8, can be used to introduce and compress bone chips 47 into the free space 23. The bone-chip impactor 33 consists of a flat or contoured base 48 which, as shown in FIG. 8, can be partly inserted between the legs 3, 4. The bone-chip impactor 33 is affixed to a hollow, cylindrical shank 49. The bone-chip impactor 33 can be axially guided on the guide spindle 31. Col. 6, lines 16-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Decarie and include bone chip guide to guide the bones to the surgical site as taught by Sharratt and bone impactor to set the bones in the surgical area as taught by Aebi. One of ordinary skill in the art would be motivated to use these tools together with the surgical instrument set for user convenience, and efficiency during surgery.

Response to argument

Applicant’s arguments, filed 12/16/2020 have been fully considered. The previous rejection been withdrawn and a new rejection has been made in view of amendment.

Regarding applicant’s argument on intended use, examiner note the following - 
First, the limitation stated in page 6, line 27 - page 7, line 3 and lines 5-6 (i.e. limitation related to spinal surgery) are not recited in the instant claim. 
Second, the examiner notes that the limitation recited in the preamble of instant claim 6 appears to state a purpose or intended use for the invention and thus, does not appear to add further limitation in the claim. MPEP 2111.02
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). 

Regarding applicant’s argument that there is no motivation in Decarie to extend the disclosed surgical instrument set to include devices for ensuring visibility of the surgical site, it is noted that the motivation does not have to come from Decarie . One of ordinary skill in the art can be motivated to use imaging tools for enhanced visibility of the surgical site so that surgery could be performed properly. Regarding applicants argument “saline is able to secure the field of vision of the endoscope and provide a clear view of surgical site” it is noted that this use of saline is not recited in the instant claim. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.
No claims have been allowed in this Office Action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANHTUAN NGUYEN can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        02/14/2021